Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 21, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00603-CV



              IN RE TED LAWRENCE ROBERTSON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2001-35725

                        MEMORANDUM OPINION

      On July 14, 2015, relator Ted Lawrence Robertson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator named the Honorable Eva M. Guzman,
former judge of the 309th District Court and currently a justice on the Texas
Supreme Court, and the Honorable James D. Squier, former judge of the 312th
District Court, as respondents. 1 Relator requests that we compel respondents to
vacate a protective order entered at a default hearing on August 15, 2001. Relator
was subsequently convicted of violating the protective order and claims the order
is void.

       Section 22.221 of the Texas Government Code expressly limits the
mandamus jurisdiction of the courts of appeals to: (1) writs against a “judge of a
district or county court in the court of appeals district”; and (2) all writs necessary
to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. We
do not have jurisdiction over a former district judge or any Texas Supreme Court
justice, and relator has not shown that issuance of a writ is necessary to enforce our
jurisdiction.

       Accordingly, relator’s petition for writ of mandamus dismissed for lack of
jurisdiction


                                         PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.




       1
          Relator names the Honorable Michael Squire as one of the respondents. However, there is no
current or former district judge of that name. We believe relator meant to name Judge James D. Squier.
                                                  2